Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                      CASE NO.

 MEGAN FRASER,

        Plaintiff,

 v.

 ENVIRONMENTAL TRACING, LLC,
 a Florida Limited Liability Company

       Defendant.
 ___________________________________/

                                           COMPLAINT

        Plaintiff, MEGAN FRASER (“Plaintiff”), by and through her undersigned attorney,

 hereby files this Complaint against Defendant ENVIRONMENTAL TRACING, LLC (“ET

 LLC,” or “Defendant”), and says:

                                 JURISDICTION AND VENUE

        1.      This action is brought against Defendant pursuant to 29 U.S.C. § 201, et seq.

 (hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”) and Florida Common

 Law.

        2.      Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28

 U.S.C. § 1331, and 28 U.S.C. § 1367.

        3.      Venue is proper in the Southern District of Florida because Plaintiff was

 employed by Defendant in this District; because Defendant, at all material times, conducted and

 continue to conduct business in the Southern District of Florida; because the acts that give rise to

 Plaintiff’s claims occurred within the Southern District of Florida; pursuant to 28 U.S.C. §§

 1391(b) and (c); and because Defendant is subject to personal jurisdiction herein.



                                                  1
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 2 of 8



           4.   All conditions precedent to this action have been performed or waived.

           5.   Plaintiff sent a letter of demand to Defendant contemporaneously with the filing

 of this action which put Defendant on notice of her intent to initiate the instant action

 (“Demand,” attached hereto as “Exhibit A”), pursuant to Fla. Stat. §448.110(6)(a).

                                              PARTIES

           6.   Plaintiff is a resident of Miami-Dade County. During all times relevant to this

 Complaint, Plaintiff was employed by Defendant as a Project Manager, the responsibilities of

 which entailed different aspects of ET LLC’s services, including but not limited to fieldwork, lab

 work and sample analysis, data processing, office management and personal support to

 Defendant’s owner, Jon Marsh. Plaintiff was therefore an employee as defined by 29 U.S.C. §

 203(e).

           7.   Defendant ET LLC is a Florida Limited Liability Company organized and

 existing under and by virtue of the laws of Florida and registered to do business within Florida.

 ET LLC has its principal place of business in Miami Beach, Florida. Defendant ET LLC has, at

 all times material hereto, conducted substantial and continuous business within the Southern

 District of Florida, and is subject to the laws of the United States and the State of Florida.

           8.   ET LLC is an environmental engineering company which provides field services,

 project management and consultancy across a range of Marine, Energy and Water industry

 sectors.

           9.   At all times relevant hereto, Defendant was a covered employer under the 29

 U.S.C. § 203(d) and (s)(1) in that it had employees engaged in commerce or in the production of

 goods for commerce or that had employees handling, selling, or otherwise working on goods or

 materials that have been moved in or produced for commerce by any person.



                                                   2
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 3 of 8



         10.    At all times material to this Complaint, Defendant ET LLC has had two (2) or

 more employees who have regularly sold, handled, or otherwise worked on goods and/or

 materials that have been moved in or produced for commerce which as employees subject to the

 provisions of the FLSA, 29 U.S.C. § 203.

         11.    Defendant ET LLC, upon knowledge and belief, has gross revenue which exceeds

 $500,000 for each of the past three (3) years and utilizes goods in the flow of commerce across

 state lines.

                                   GENERAL ALLEGATIONS

         12.    On or about July 14, 2019, Plaintiff entered into an Employment Agreement

 (“Agreement”) with Defendant, wherein Plaintiff would work for Defendant as a project

 manager, she would work approximately fifty (50) to sixty (60) hours per week, and she would

 be compensated at a monthly salary of $5,200.00.

         13.    Despite the Agreement, Plaintiff is a non-exempt employee of Defendant and is

 subject to the payroll practices and procedures set forth hereinafter.

         14.    Plaintiff regularly worked in excess of forty (40) hours during one or more

 workweeks within three years of the filing of this Complaint.

         15.    At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§

 201 – 219 in that Plaintiff performed services for Defendant for which no provision was made to

 properly pay overtime for those hours worked over forty (40) in a work-week.

         16.    During the entirety of Plaintiff’s employment with Defendant, Plaintiff worked an

 average of approximately fifty (50) to sixty (60) hours per week but Plaintiff was incorrectly

 paid a salary of $5,200.00 per month.




                                                   3
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 4 of 8



        17.      Defendant and its representatives knew that Plaintiff was working overtime, and

 that Federal law requires employees to be compensated at time and one-half per hour for

 overtime pay.

        18.      In the course of her employment with Defendant, Plaintiff worked the number of

 hours required of her, but was not properly paid time and one-half for all hours worked in excess

 of forty (40) hours during a workweek.

        19.      Starting on August 29, 2019, Defendant’s pay period has run from the 28th of the

 prior month to the 27th of the next month, with the monthly payroll to be deposited on the 27th of

 each month.

        20.      March 27, 2020 was the last day of Plaintiff’s employment with Defendant but

 Plaintiff did not receive her monthly salary of $5,200.00 for the prior pay period as scheduled.

        21.      Instead of compensating Plaintiff as agreed upon in the Agreement, Defendant

 arbitrarily reduced Plaintiff’s compensation for the last month of her employment with

 Defendant.

        22.      Plaintiff has retained the undersigned firm to prosecute this action on her behalf

 and has agreed to pay it a reasonable fee for its services.

        23.      Plaintiff is entitled to their reasonable attorneys’ fees and costs if she is the

 prevailing party in this action.

                        COUNT I – VIOLATION OF FLSA/OVERTIME

        24.      Plaintiff re-alleges and re-aver paragraphs 1 – 23 as fully set forth herein.

        25.      During the course of Plaintiff’s employment, Defendant has willfully violated the

 provisions of §7 of the Act [29 U.S.C. §207] by employing employees engaged in commerce for




                                                   4
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 5 of 8



 workweeks longer than forty (40) hours without compensating them for all hours worked in

 excess of forty (40) hours at a rate not less than one and one half times his regular rate.

        26.     During the entirety of Plaintiff’s employment, Plaintiff worked an average of

 approximately fifty (50) to sixty (60) hours per week.

        27.     Plaintiff was only paid straight time and never overtime.

        28.     Plaintiff was not exempt from the overtime provision of the FLSA pursuant to 29

 U.S.C. § 213(a), in that she was neither a bona fide executive, administrative, or professional

 employee.

        29.     Defendant has knowingly and willfully failed to pay Plaintiff at time and one

 half of her regular rate of pay for all hours worked in excess of forty (40) per week during the

 relevant time period.

        30.     By reason of the said intentional, willful and unlawful acts of Defendant,

 Plaintiff has suffered damages plus incurring costs and reasonable attorneys’ fees.

        31.     As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to

 liquidated damages.

        32.     Plaintiff has retained the undersigned counsel to represent her in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff i s entitled to recover all reasonable attorneys’ fees

 and costs incurred in this action from Defendant.

        WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

 Plaintiff MEGAN FRASER demands judgment for:

                a.       Overtime payment, wages, salary, lost benefits, and any other

                         compensation denied or lost to Plaintiff by reason of Defendant’s violation

                         of the FLSA.



                                                   5
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 6 of 8



                 b.      Interest on the amount found due;

                 c.      Liquidated damages;

                 d.      Costs associated with this action together with reasonable attorney’s fees

                         incurred in this action pursuant to 29 U.S.C. §216(b); and

                 e.      Such other relief as the Court deems just and proper.

                                   COUNT II: UNPAID WAGES

         33.     Plaintiff re-alleges and re-avers paragraphs 1 – 23 as fully set forth herein.

         34.     Plaintiff sent a letter of demand to Defendant for her unpaid wages

 contemporaneously with the filing of this Complaint, which put Defendant on notice of Plaintiff

 to initiate the instant action, pursuant to Fla. Stat. §448.110(6)(a).

         35.     During the pay period from February 28, 2020 to March 27, 2020, Plaintiff

 performed services for Defendant’s benefits but did not receive sufficient compensation.

         36.     Defendant knew that Plaintiff performed services for its benefits for an entire

 month but refused to compensate Plaintiff properly.

         37.     As a result of Defendant’s failure to compensate Plaintiff properly, she has

 suffered monetary damages.

         WHEREFORE, Plaintiff MEGAN FRASER requests judgment for:

                 a.      Unpaid wages in the amount to be determined by the Court, less any

                         amount shown as actually paid;

                 b.      Costs associated with this action together with reasonable attorney’s fees

                         incurred in this action pursuant to Fla. Stat. § 448.08; and

                 c.      Such other relief as the Court deems just and proper.




                                                    6
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 7 of 8



                            COUNT III: BREACH OF CONTRACT

        38.     Plaintiff re-alleges and re-avers paragraphs 1 – 23 as fully set forth herein.

        39.     On or about July 14, 2019, Plaintiff and Defendant entered into the Agreement,

 wherein Plaintiff would be compensated at a monthly salary of $5,200.00 for her services as a

 project manager.

        40.     Plaintiff performed services for Defendant’s benefit from the pay period of

 February 28, 2020 to March 27, 2020, but did not receive her monthly salary of $5,200.00.

        41.     Defendant refused to pay Plaintiff the full month’s salary but decided to

 arbitrarily reduce Plaintiff’s compensation for the last month of her employment.

        42.     Plaintiff performed all of her obligations pursuant to the Agreement but

 Defendant breached the Agreement by refusing to pay Plaintiff properly.

        43.     Plaintiff has been damaged as a result of Defendant’s breach of the Agreement.

        WHEREFORE, Plaintiff MEGAN FRASER requests judgment for:

              a. Compensatory damages according to proof at trial;

              b. Consequential damages;

              c. Attorneys’ fees and costs associated with this action; and

              d. Such other relief as the Court deems just and proper.




                                                  7
Case 1:20-cv-22479-UU Document 1 Entered on FLSD Docket 06/16/2020 Page 8 of 8



                                    JURY TRIAL DEMAND

         Plaintiff MEGAN FRASER hereby demands a trial by jury on all issues contained herein

 so triable as a matter of right.

 Dated: June 16, 2020.

                                            LAW OFFICES OF CHARLES EISS, P.L.
                                            Attorneys for Plaintiff
                                            7951 SW 6th Street, Suite 112
                                            Plantation, Florida 33324
                                            (954) 914-7890 (Telephone)
                                            (855) 423-5298 (Facsimile)

                                     By:    /s/ Charles Eiss
                                            CHARLES M. EISS, Esq.
                                            Fla. Bar #612073
                                            chuck@icelawfirm.com
                                            TIEXIN YANG, Esq.
                                            Fla. Bar #1010651
                                            tiexin@icelawfirm.com




                                              8
